                    IN THE UNITED STATES BANKRUPTCY COURT
                           FOR THE DISTRICT OF KANSAS


IN RE:

       Dennis Jordan Autry, Jr.
       Darlene Elizabeth Autry
                         Debtors,                             Case No: 17-21290-13


                         TRUSTEE'S OBJECTION TO CLAIM NO. 6
                                    OF SN Servicing

        COMES NOW, W.H. Griffin, Trustee, and objects to the allowance of the above claim
as filed and recommends to the Court said claim be treated as follows:

       Allowed as described herein for the following reason:

       The Trustee also disbursed $11,434.68 toward pre petition and post petition arrears.
       The claim has been reset to amounts disbursed by the Trustee prior to the plan being
       amended to surrender the collateral to creditor.
       No further funds are to be disbursed on this debt through the Chapter 13 Plan.


       As a ARREARS claim in the amount of $12,777.83 Principal and $0.00 Interest.

       As a ONGOING MORTGAGE-SECURED claim in the amount of $29,861.99 Principal
       and $0.00 Interest .

       As a GAP PAYMENTS claim in the amount of $621.70 Principal and $173.84 Interest .

       As a POSTPETITION MORTGAGE FEES claim in the amount of $54.26 Principal and
       $0.00 Interest .

       Note: The Trustee's objection does not inhibit the creditor's right to file a deficiency
              claim.

       WHEREFORE, the Trustee prays the foregoing claim be allowed as set forth above.

Dated: August 21, 2020                            /s/ W.H. Griffin
                                                  W.H. Griffin #8060
                                                  5115 ROE BLVD
                                                  SUITE 200
                                                  ROELAND PARK, KS 66205-2393
                                                  (913)677-1311
                                                  (913)432-7857(Fax)


                Case 17-21290        Doc# 147      Filed 08/21/20      Page 1 of 2
                     NOTICE WITH OPPORTUNITY FOR HEARING

Any objection/response to the above motion must be filed within thirty (30) days of the date of
this notice, August 21, 2020 with the Clerk of the United States Bankruptcy Court. Documents
can be filed electronically at http://ecf.ksb.uscourts.gov. A copy of such objection/response shall
be served electronically by the Court on the Chapter 13 Trustee and all other parties to the case
who have registered for electronic filing. If Debtors' counsel is not registered for electronic
filing, you must serve the objection/response by mail. If an objection/response is timely filed, a
hearing will be held before the US Bankruptcy Court at 500 State Ave, Room 151, Kansas City,
KS 66101 on October 20, 2020 at 1:30 PM. If no response is filed on or before September 20,
2020, an exparte order will be entered. For information about electronic filing go to
www.ksb.uscourts.gov.

                                                 /s/ W.H. Griffin
                                                 W.H. Griffin #8060
                                                 5115 ROE BLVD
                                                 SUITE 200
                                                 ROELAND PARK, KS 66205-2393
                                                 (913)677-1311
                                                 (913)432-7857(Fax)


                                CERTIFICATE OF SERVICE

I, the undersigned, do hereby certify that the Debtors, Debtors' attorney, and the Creditor will be
served either electronically or via U.S. Mail.

                                                 /s/ W.H. Griffin
                                                 W.H. Griffin #8060
                                                 5115 ROE BLVD
                                                 SUITE 200
                                                 ROELAND PARK, KS 66205-2393
                                                 (913)677-1311
                                                 (913)432-7857(Fax)




Dennis Jordan Autry, Jr.                        SN Servicing
Darlene Elizabeth Autry                         PO Box 660820
634 East Bluebird Street                        Dallas, TX 75266-0820
Gardner, KS 66030




                Case 17-21290        Doc# 147      Filed 08/21/20     Page 2 of 2
